MEMORANDUM DECISION.
The decision of the court was announced by
Burch, J.:
The purpose of the action of quo warranto was to remove defendant from the office of probate judge. Certain of the grounds for removal were also grounds for disbarment of defendant as an attorney at law. Both proceedings were commenced originally in this court, and the court appointed Honorable C. A. Smart commissioner to take the testimony and report findings of fact and conclusions of law. The commissioner found for defendant, and recommended that judgment be rendered in his favor in each proceeding. Exceptions were taken to the commissioner’s report, the contention being that the charges were fully proved. The questions involved are questions of fact. No useful purpose would be sub-served by stating and debating the evidence. The commissioner’s findings of fact and conclusions of law are approved, and judgment is rendered in favor of defendant in each case.